DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110265524 to Kim et al. (Kim).
Regarding claim 1, Kim teaches a laundry treatment apparatus (Fig. 2, generally) comprising: a housing (Fig. 2, part 10); a tub that is located inside the housing and that is configured to receive water (Fig. 2, part 100); a drum that is located inside the tub and that is configured to receive laundry (Fig. 13, part 600); tub support unit that is configured to connect the tub and the housing and that includes: a first support member that is coupled to the housing, that is configured to support a load of the tub, and that includes a first bracket that is coupled to the housing (Fig. 20, part 510), a second support member that is located on the tub below the first support member (Fig. 20, part 240), and a connector that is configured to connect the first support member and the second support member (Fig. 20, part 520).  Kim does not teach that the first support member and first bracket are detachably coupled to the housing.  
However, this is merely making the components separable, wherein one of ordinary skill in art at the time of the invention realizes that should a component become damaged it would be advantageous to make the component separable for that purpose all in order to achieve the predictable result of connecting said components.  See MPEP 2144.04, V, C.
Regarding claim 2, Kim as modified is relied upon as above in claim 1.  Kim as modified teaches wherein the first bracket defines a fastening hole that is configured to receive a coupler that is configured to fix the first bracket to the housing (Fig. 20, at parts 514, 512, 524, and 522).
Regarding claim 3, Kim as modified is relied upon as above in claim 2.  Kim as modified teaches wherein the first bracket comprises a rim portion that protrudes from the first bracket and surround the fastening hole (Fig. 20, at part 526 and 514), wherein the rim portion is larger in diameter than the coupler (Fig. 20, at part 526).
Regarding claim 4, Kim as modified is relied upon as above in claim 3.  Kim as modified teaches wherein the first bracket comprises a seating surface that is located inside the rim portion and that is configured to seat the coupler (Fig. 20, parts 514 and 524), wherein the seating surface is lower in height than the rim portion (Fig. 20, parts 526 and 514).
Regarding claim 5, Kim as modified is relied upon as above in claim 2.  Kim as modified teaches wherein the first bracket includes: a seating base that is coupled to the housing (Fig. 19, part 510); and a support base that extends from the seating base and that is configured to seat the connector (Fig. 19, part 510).
Regarding claim 6, Kim as modified is relied upon as above in claim 5.  Kim as modified teaches wherein the support base extends from the seating base to the inside of the housing (Fig. 19, part 510).
Regarding claims 7-20, Kim as modified is relied upon as above in claims 5 and 1, respectively.  Kim as modified does not teach that the support base is stepped on the seating base and positioned below the seat base, wherein the fastening hole is provided 
However, this is merely a change in shape that is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the components to connect the drum and housing is significant all in order to achieve the predictable result of connecting the drum to the housing.  See MPEP 2144.04, IV, B.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s arguments and amendments in support of patentability, however, Examiner remains unconvinced.
First, Examiner, upon further search and consideration would like to point out U.S. Patent No. 10,113,258 to Seo et al. (Seo).  This patent claims very similar subject matter to the current application.  Applicant should consider the possibility of filing a terminal disclaimer, should a patent issue from the current invention; the issue of obvious double patenting may arise due to the slightest of amendments.
Second, Examiner finds that Applicant has overcome the 35 USC 112 rejection through amendment.
Third, Applicant’s primary argument is that a person of ordinary skill in the art would not make Kim’s first fixing part 510 and housing separable, as the component is 
Examiner disagrees.  Examiner finds that when reviewing the MPEP at 2144.04 V, C.  The MPEP recounts the court case of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  The principle that the court in essence found is if it was considered desirable to make the components separable/removable for reasons of access, etc., then it would be obvious to do so.  One of ordinary skill in the art realizes that when it comes to mechanical devices, components break.  One of ordinary skill in the art further realizes, when a stress member is integral to a larger component, should the stress member break, the whole component is broken.  In this instance, Examiner finds that the tub support is a stress member.  Examiner further finds that Applicant does not provide a secondary consideration as to why making these components detachable provides a patentable result.  Examiner finds that Applicant does not dispute the equating of Kim’s fixing part 510 to that of the first support member, but rather only whether the component is made separable.  Ultimately, Examiner has made a MPEP 2144 obviousness analysis wherein the burden has shifted to Applicant to explain the patentability of said component being made detachable.  Applicant has yet explain why this modification is not obvious, thus Applicant has failed to overcome the rejection of record.
Furthermore, Applicant brings up the issue of impermissible hindsight
In response to Applicant's argument regarding improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Examiner as exhibited above, has provided a reason that existed prior to Applicant’s filing as to why said components may be made detachable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711